Cuyahoga App. Nos. 70804 and 70936. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ order rendered on April 9,1998, at page 3:
“Whether, in order to permit an immediate appeal from an otherwise non-final appealable order under Art. IV, Section 3(B)(2) of the Ohio Constitution, R.C. 2505.02 and Civ.R. 54(B), a party may voluntarily dismiss without prejudice, under Civ.R. 41(A)(1)(a), less than the entire ‘action.’ ”
The conflict cases are Lee v. Gross Lumber Co. (1989), 57 Ohio App.3d 52, 566 N.E.2d 696; Slocum v. Gioffre Constr., Inc. (Nov. 17, 1994), Franklin App. No. 94APE04-588, unreported, 1994 WL 649940; and Reagan v. Ranger Transp., Inc. (1995), 104 Ohio App.3d 15, 660 N.E.2d 1234.
Douglas and F.E. Sweeney, JJ., dissent.
On motion for admission pro hoe vice of P. Christian Hague. Motion granted.